*243ORDER ON MANDATE
PER CURIAM.
WHEREAS, the judgment of this court was entered on February 19,1980, 380 So.2d 1083 reversing the final agency action of the Department of Revenue of the State of Florida; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida by its opinion and judgment filed July 23, 1981, 403 So.2d 397, and mandate now lodged in this court disapproved this courts judgment;
NOW, THEREFORE, It is Ordered that this court’s mandate heretofore issued in this cause on April 9,1980 is withdrawn, the opinion and judgment of this court heretofore filed in this cause on February 19,1980 is vacated, the said opinion and judgment by the Supreme Court of Florida is herewith made the opinion and judgment of this court and the Final Agency Action of the Department of Revenue of the State of Florida is hereby reinstated.